            Case 1:20-cr-10308-MLW Document 24 Filed 12/08/20 Page 1 of 7




                                                      U.S. Department of Justice

                                                      Andrew E. Lelling
                                                      United States Attorney
                                                      District of Massachusetts


Main Reception: (617) 748-3100                        John Joseph Moakley United States Courthouse
                                                      1 Courthouse Way
                                                      Suite 9200
                                                      Boston, Massachusetts 02210

                                                      December 7, 2020

Eric P. Christofferson, Esq.
DLA Piper LLP                                                                         20cr10308
33 Arch Street, 26th Floor
Boston, MA 02110
(617) 406-6089
Eric.Christofferson@us.dlapiper.com

       Re:      United States v. Lajerran Long
                Plea Agreement

Dear Mr. Christofferson:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Lajerran Long (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.       Change of Plea

       Defendant will waive Indictment and plead guilty to Count One of the Information:
conspiracy to commit bank fraud, in violation of Title 18, United States Code, Section 1349.
Defendant admits that he committed the crime specified in this count and is in fact guilty of this
crime.

       2.       Penalties

        Defendant faces the following maximum penalties: incarceration for 30 years; supervised
release for 5 years; a fine of $1,000,000, or twice the gross gain or loss from the offense, whichever
is greater; a mandatory special assessment of $100; restitution; and forfeiture.
            Case 1:20-cr-10308-MLW Document 24 Filed 12/08/20 Page 2 of 7




       3.       Sentencing Guidelines

       The parties agree, based on the following calculation, that Defendant’s total “offense level”
under the Guidelines is 13:

                a) Defendant’s base offense level is 7, because Defendant is pleading guilty to an
                   offense of conviction referenced to that guideline and that has a statutory
                   maximum term of imprisonment of 20 years or more (USSG § 2B1.1(a)(1));

                b) Defendant’s offense level is increased by 12, because the loss attributable to
                   Defendant’s conduct is more than $250,000 but not more than $550,000 (USSG
                   § 2B1.1.(b)(1)(G));

                c) Defendant’s offense level is decreased by 3 based on Defendant’s role in the
                   offense (USSG § 3B1.1); and

                d) Defendant’s offense level is decreased by 3, because Defendant has accepted
                   responsibility for Defendant’s crime (USSG § 3E1.1).

        Defendant stipulates that the actual loss is more than $250,000 but not more than $550,000
but reserves the right to argue that the full amount of the loss was not reasonably foreseeable to
Defendant.

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

       Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant does not clearly accept
responsibility for the crime he is pleading guilty to committing; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.       Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

                a) incarceration at the low end of the Guidelines sentencing range as calculated by
                   the parties in Paragraph 3 with such sentence to include a term of supervised
                   release with a condition that substitutes a period of 6 months’ home detention
                                                 2
            Case 1:20-cr-10308-MLW Document 24 Filed 12/08/20 Page 3 of 7




                   for a portion of the term of imprisonment if such substitution is consistent with
                   USSG §§ 5C1.1(d) and (e)(3);

                b) a term of supervised release of 36 months, to include a period of 6 months’
                   home detention as noted in Paragraph 4(a);

                c) a fine within the Guidelines sentencing range as calculated by the parties in
                   Paragraph 3, unless the Court finds that Defendant is not able, and is not likely
                   to become able, to pay a fine;

                d) a mandatory special assessment of $100, which Defendant must pay to the Clerk
                   of the Court by the date of sentencing;

                e) restitution in an amount to be determined by the Court at sentencing; and

                f) forfeiture as set forth in Paragraph 6.

       5.       Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has the
right to file a separate civil lawsuit claiming that serious mistakes were made in this case and that
his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

                a) He will not challenge his conviction on direct appeal or in any other proceeding,
                   including in a separate civil lawsuit; and

                b) He will not challenge any prison sentence of 18 months or less or any court
                   orders relating to forfeiture, restitution, fines, or supervised release. This
                   provision is binding even if the Court’s Guidelines analysis is different than the
                   one in this Agreement.

       The U.S. Attorney agrees that, regardless of how the Court calculates Defendant’s
sentence, the U.S. Attorney will not appeal any sentence of imprisonment of 12 months or more.

        Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues
a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge his conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether he later changes
                                                  3
            Case 1:20-cr-10308-MLW Document 24 Filed 12/08/20 Page 4 of 7




his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

       The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

       6.       Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets, and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

       The assets to be forfeited specifically include, without limitation, the following:

                a. At least $5,000 in United States currency, to be entered in the form of an Order
                   of Forfeiture (Money Judgment).
        Defendant admits that at least $5,000 is subject to forfeiture on the grounds that it is equal
to the amount of proceeds Defendant derived from the offense.

         Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crime to which Defendant is pleading guilty and that, due at least
in part to the acts or omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

        Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability, or any other debt owed
to the United States.


                                                   4
         Case 1:20-cr-10308-MLW Document 24 Filed 12/08/20 Page 5 of 7




        If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about the Defendant with the United
States Attorney’s Office.

        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

        Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

         7.    Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

         8.    Breach of Plea Agreement

       Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

        If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of her case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.




                                                  5
Case 1:20-cr-10308-MLW Document 24 Filed 12/08/20 Page 6 of 7
Case 1:20-cr-10308-MLW Document 24 Filed 12/08/20 Page 7 of 7
